Citation Nr: 0916195	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.  

2.  Entitlement to service connection for residuals of right 
toe and right foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1956 to December 1957.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied service connection for a 
bilateral ankle disability (claimed as bilateral ankle pain) 
and residuals of right toe and right foot injury 
(characterized by the RO as scars).  

In January 2009, the Veteran testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge at the 
RO.  A transcript of that hearing is of record.  At the 
Travel Board hearing, the undersigned granted the Veteran's 
request to hold the case in abeyance 60 days for the 
submission of additional evidence.  38 C.F.R. § 20.709.  

The Veteran had also initiated an appeal from that portion of 
the November 2006 rating decision that denied service 
connection for bilateral hearing loss.  An August 2007 rating 
decision granted service connection for bilateral hearing 
loss; the Veteran's appeal of that issue is satisfied and the 
matter is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's service treatment records (STRs) are 
unavailable.  Accordingly, VA has a heightened duty to assist 
the Veteran in developing his claim.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

The Board finds that further development of the record is 
required to comply with VA's duty to assist the Veteran in 
the development of the facts pertinent to these claims.  As 
he has identified evidence he alleges is pertinent to his 
claims, VA is bound to assist him in securing such evidence 
for the record.  

The Veteran contends that he sprained his left ankle on 
multiple occasions during service, and that his right ankle 
was injured during a military maneuver.  He also alleges that 
his right foot was crushed by a jeep during service, and this 
resulted in a physical deformity of his toes.  

In a March 2008 statement, the Veteran indicated that he had 
been suffering from gout for over twenty years, and that 
private doctors had informed him that gout would go to areas 
that had been injured in the past and would be the easiest 
areas to be affected.  

At the January 2009 Travel Board hearing, the Veteran 
testified that he received treatment for his ankle sprains 
during service in private hospitals in Germany.  
Additionally, the Veteran indicated that the injury to his 
right toes and right foot was not characterized by scarring, 
as originally characterized by the RO.  The Veteran indicated 
that the earliest postservice medical treatment he received 
for the bilateral ankle disability and the residuals of an 
injury to the right toes and right foot was approximately 
1986.  He further alleged that private doctors had indicated 
the gout was caused by some kind of breaks or sprains.  

In February 2009, the Veteran submitted several Authorization 
and Consent to Release Information forms to VA that 
identified private medical treatment he has received for his 
gout, which the Veteran alleged may be related to his 
bilateral ankle disability, as well as for the bilateral 
ankle disability and the residuals of an injury to his right 
foot and toes.  VA has an affirmative duty to assist 
claimants to obtain relevant records.  See 38 U.S.C.A. § 
5103A (b)(1) (West 2002) (VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant has adequately identified to VA); 
see also White v. Derwinski, 1 Vet. App. 519, 521 (1991) (the 
duty to assist requires the Secretary to obtain private 
records which may be relevant to the Veteran's claim).  The 
Veteran has placed VA on notice of medical records that could 
potentially substantiate his claim.  In light of the duty to 
assist, VA should attempt to obtain these records, and a 
remand pursuant to 38 C.F.R. § 20.1304(c) is necessary.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1347 (Fed. Cir. 2003) (noting that the VA generally 
requires the Board, when considering additional evidence, to 
remand to the case to the agency of original jurisdiction 
(AOJ) or obtain the appellant's waiver); see also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all providers in Germany of 
treatment he received for his bilateral 
ankle disability and for the residuals of 
an injury of the right toe and foot, 
particularly the German hospital the 
Veteran stated he received treatment at in 
September 1956.  The RO/AMC should also 
secure complete private clinical records 
from Dr. E.R., The Villages Community 
Based Outpatient Clinic, the Center for 
Advanced Foot and Ankle Surgery, Dr. S.G., 
and the Clifton Park Family Health Center, 
as identified by the Veteran in the 
February 2009 authorizations.  Releases 
for records of all private treatment or 
evaluation (including new releases for the 
sources identified above, as some of the 
releases are improper) should be requested 
from the Veteran in conjunction with this 
instruction.  If any records are 
unavailable, the Veteran and his 
representative should be so notified.  

2.  If additional evidence or information 
is received, and after any indicated 
further development, readjudicate the 
matters on appeal.  If the benefits sought 
remain denied, the RO/AMC should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





